DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018101237.3, filed on 19 January 2018.
Status of the Claims
Amendments to claims 1, 8, 11, 14 and 18 have been amended.
New claims 19 and 20 are added.
Accordingly, claims 1-20 are currently pending.  
Response to Applicant’s Remarks
Applicant has amended claim 18 to remove the word “fusion” from the claim.  In response, Examiner has withdrawn the objection to drawings and the 112(a) rejection concerning fusion.
Applicant has amended the feature “Fourier unit” to “processing circuit” and “image generating unit” to “image generator.”  In response, Examiner has withdrawn the claim interpretation and 112(b) rejection concerning image generating unit.  
Regarding the 102 rejection of claim 1 by Mims, Applicant states that Mims does not disclose the limitations wherein the two-dimensional signal has a curved range profile and the limitation the frequency filtered signal has a compensated range profile as a result of the curved range profile being refocused to a point via frequency filtering the two-dimensional signal in the azimuth direction.  See Remarks 11.  
In response, Applicant states “By attenuating the Doppler frequencies lying outside of such frequency range, curved range profiles of point targets resulting from a relative movement between a radar system and a target may be focused. In addition, by attenuating said Doppler frequencies a range cell migration problem may be solved implicitly such that a further act of performing a range cell migration correction may become obsolete. In other words, a curved range profile may be refocused without explicitly performing a range cell migration correction.”  See Spec. Par. 4.  
By comparison, Mims discloses “it is seen that the Doppler spread increases on either side of zero which is the same as increasing azimuth distances on either side of the boresight.  Thus smearing occurs.”  See Mims 5:37-41.  Here, the “increasing azimuth distances” would meet the scope of a curved range profile as claimed in claim 1.  Mims further discloses “The azimuth focus adjustment section 50 applies a quadratic phase shift . . . The output of the complex multiplier 48 is fed to a second digital correlator 52 wherein N2 time samples of each sub-beam in NF1 are sequentially applied in M data blocks whereupon NF2 frequency bands or azimuth cells for each sub-beam is resolved.”  See Mims 7:45-55.  Additionally, Mims discloses “an equivalent motion compensation can be made on the data of each sub-beam in the frequency domain by performing a DFT in the range dimension M, multiplying the range coefficient by a linear slope phase shift proportional to the required time phase shift and recovering the time shifted data by an inverse DFT in the range dimension.”  Id.  8:1-10. As such, one of ordinary skill would consider Mims use frequency filtering to correct for range cell migration to read on the claimed subject matter limitation wherein the two-dimensional signal has a curved range profile and the limitation the frequency filtered signal has a compensated range profile as a result of the curved range profile being refocused to a point via frequency filtering the two-dimensional signal in the azimuth direction.  
Applicant further argues that Mims fails to disclose attenuating Doppler frequencies lying outside of a frequency range.  See Remarks 12.  
In response, Examiner disagrees.  First, Mimo discloses “A first digital correlator is coupled to the corner turn buffer memory 38 to perform correlation integration function and as such acts as a digital filter bank (6:51-54 emphasis added.)  Second, Mimo discloses as previously cited in the office action “Thus if the Doppler frequency components are canceled by an appropriate correlation signal . . . the result will approach zero for all target signals except the target signals from a small area having essentially the same Doppler frequency history as the correlation reference signal.”  See Mims 5-20.  As such, the only reasonable interpretation is that Mims discloses a digital filter removing unwanted Doppler frequencies that are not consistent with correlation reference signal.   
Applicant further argues that Mims either does not perform an inverse FFT or that the inverse FFT is not at the proper stage.  See Remarks 13.  Applicant further argues that block 52 of Mims does not perform an inverse Fourier transform to generate the frequency filtered signals.  Id.  
In response, the language of claim 5 suggesting that frequency filtering comprises an inverse Fourier transform is technically a misnomer because one of ordinary skill understands that frequency filtering occurs in the frequency domain and that the inverse Fourier transform is used to recover the signal back in the time domain as illustrated by Mims at 8:1-14.  As previously stated, Mims is performing frequency filtering in the frequency domain.  More See Mims 7:57-62.  This is also evidenced by Smith (US 2010/0214160) at Par. 67 which states a target image is obtained by performing an inverse Fourier transform.  Smith also makes clear that range walk/migration includes a curved range profile as shown in the rejection below.  
Regarding the 102 rejection of claim 1 by Niho, Applicant admits that Niho discloses a SAR image smeared over several resolution cell (col. 4, lines 44-46) but argues this does not meet the scope of the limitation wherein the two-dimensional signal has a curved range profile.  See Remarks 14.  
In response, Examiner disagrees.  Niho’s disclosure of smearing would include a curved range profile.  As indicated by Applicant’s own specification at Par. 4, the unwanted Doppler frequencies can cause range migration.  As such, this would cause smearing that would include a curved range profile. Moreover, the applicant’s invention does not have absolute control over the scene to be imaged, thus it appears that the limitation a curved range profile is a desired result that does not differentiate the claimed structure from the prior art.  Also, based on further searching, Examiner has found an additional reference Smith (US 2010/ 0214160) at Par. 67 that makes it evident that range walk/migration (smearing) is curved shape as discussed below in the rejection.  Smith also makes it evident that an inverse Fourier transform is used to get a target image as shown in the rejection below.  
 Applicant further argues that Niho does not discloses the limitation wherein the frequency filtered signal has a compensated range profile as a result of the curved range profiled being refocused to a point via frequency filtering the two-dimensional signal in the azimuth dimension
In response, Niho at 5:4-39 discloses “A linear phase generator 74 is provided to determine the linear phase progression corresponding to the peak response. A subtraction means 78 operates on the band pass filtered range bin data to remove the linear phase progression determined by the peak response linear phase generator 74. The linearized band pass filtered range bin is now operated on by an arc-tangent generator 80 which determines the residual phase of each phasor in the range bin. The arc-tangents .phi..sub.n at output 82 are then provided to the phase calculator 24 to produce the phase correction phasor .sub.e.sup.-j.phi. n for subsequent phase correction operation on the corresponding time samples of each range bin in the range compressed SAR data storage 14 by the multiplier 26 of FIG. 1” thus meeting the scope of the limitation wherein the frequency filtered signal has a compensated range profile as a result of the curved range profiled being refocused to a point via frequency filtering the two-dimensional signal in the azimuth dimension.
Applicant traverses the official notice of claims 3 and 4.  See Remarks 15.  
In response, Lawrence M. Leibowitz “Overview of Digital Signal Processing Theory” Naval Research Laboratory Published May 20, 1975 discloses filters or transfer functions on at least pages 10-11.  Examiner has provided the example transfer function for convenience below.  

    PNG
    media_image1.png
    249
    647
    media_image1.png
    Greyscale


Leibowitz at Page 13 further discloses the following theorems

    PNG
    media_image2.png
    239
    683
    media_image2.png
    Greyscale

Note that Lebowitz at Page 13 discloses that the transfer function                                 
                                    H
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    j
                                                    θ
                                                
                                            
                                        
                                    
                                
                             is the frequency response of the system.  In other words, the transfer function is the digital filter.  
As such, it would have been obvious to a person having ordinary skill at the time of filing to either use frequency multiplication or convolution of the signal data with the desired transform function (representation of the digital filter) as part of the band pass filter in Niho in order that the bandpass filter actually works.  In other words, the primary motivation of using either convolution or frequency multiplication is to be able to filter first and foremost because the bandpass filter would not work otherwise as taught by Leibowitz.
Applicant transverses the official notice taken in claim 7.  See 
In response, Michael Cerna “The Fundamentals of FFT-Based Signal Analysis and Measurement” published July 2000 discloses on Page 5 that the FFT is complex and that “you must scale and convert to polar form to obtain magnitude and phase.”  
It would have been obvious to one have ordinary skill in the art at the time of filing to take the absolute value (magnitude) of complex data, e.g. Fourier transformed data, in order to be able to plot the magnitude or real value of an image thus making the image something of value that can be visualized by the human eye.  
Applicant argues that claims 11 and 18 are not taught by Mihajlovic in view of Mims because Mims does not make up the deficiencies regarding the particulars concerning the signal processing.  See Remarks 19.  
In response, Examiner disagrees and has explained why it is believed that Mims teaches the deficiencies regarding the particulars of signal processing as discussed above concerning the 102 rejection of claim 1 by Mims.  
Applicant argues that claim 12 is not taught by Mihajlovic in view of Mims and in further view of Niho.  See Remarks 20.  Specifically, Applicant states that Niho’s bandpass filter would not be used to modify the correlator 40 of Mims because Mims correlator (i.e., a DFT or FFT processor) performs time-frequency decimation on N’ time samples and resolves N’ samples into NF1 frequency bands which correspond to a plurality of synthetic subbeams in azimuth about the boresight R0.  Id.  20-21 (citing Mims 7:7-15).  Applicant contends that this modification would change the principle operation of Mims’ correlator 40 (i.e., to provide a reduce number to time samples that are equally spaced apart).  
In response, Examiner did not modify the correlator 40 in Mims but, rather, Examiner modified the digital filter bank in Mikaijlovic with a bandpass filter.  A well-known problem in .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mims (US 4,034,370) as evidenced by Smith (US 2010/0214160).
As to claim 1, Mims discloses a method for synthetic aperture radar signal processing (Fig. 1), the method comprising: 
storing signal responses of a radar signal in a memory buffer (Fig. 5 item 32), wherein the stored signal responses are represented by a two-dimensional signal in an azimuth dimension and a range dimension (Fig. 4 items 38, 46), wherein the two-dimensional signal has a curved range profile 
frequency filtering the two-dimensional signal in the azimuth dimension to generate a frequency filtered signal (Fig. 4 item 40),
wherein the frequency filtered signal has a compensated range profile as a result of the curved range profiled being refocused to a point via frequency filtering the two-dimensional signal in the azimuth dimension (7:45-55 “The azimuth focus adjustment section 50 applies a quadratic phase shift . . . The output of the complex multiplier 48 is fed to a second digital correlator 52 wherein N2 time samples of each sub-beam in NF1 are sequentially applied in M data blocks whereupon NF2 frequency bands or azimuth cells for each sub-beam is resolved.”   See also 8:1-10); 
applying a Fourier transformation to the frequency filtered signal in the range dimension to generate a Fourier transformed frequency filtered signal (Fig. 4 item 52); and 
generating a synthetic aperture radar image based on the Fourier transformed frequency filtered signal (Fig. 4 “To SAR Display Output”).
As discussed above, Doppler smearing and increasing azimuth distances refer to range walk or migration.  Range walk is curve shaped as evidenced by Smith which discloses at Par. 67 “The Doppler spectrum may be transformed to target image data 840 with an inverse Fourier transform or the like. In certain embodiments, range migration correction is performed on the Doppler shift data to compensate for the range migration (i.e. smile shaped curvature) that occurs as a target is approached. A return signal correlation (i.e. matched) filter (not shown) may also be applied to the each range of the Doppler spectrum to compensate for the smearing of the objects into ridges. By multiplying each Doppler spectrum range by the frequency domain version of the return signal correlation filter each ridge 832 is effectively de-convolved into a precisely placed object 842.”
As to claim 2, Mims as evidenced by Smith further discloses the method of claim 1, wherein the frequency filtering comprises attenuating Doppler frequencies lying outside of a frequency range, wherein the frequency range includes a predetermined Doppler frequency (Mims: 3:60-4:5 “there is provided a means for transmitting energy pulses of a selected frequency and receiving reflections of the transmitted pulse having a frequency shifted by the target Doppler frequency. The reflective pulses are coherently demodulated in both in-phase and quadrature channels (complex analog video) by comparison with a transmitted frequency signal to generate the coherent signal of a frequency in accordance with the differences between the reference frequency and the Doppler shifted frequency of the reflected pulses. The remaining Doppler frequency associated with the time history of each range gate has, to a very good approximation for a straight and level flight path”.  See also 4:1-20 “Doppler frequency components are cancelled.”  See also 6:51-54 “digital filter bank”).
As to claim 5, Mims as evidenced by Smith discloses the method of claim 1, wherein the frequency filtering comprises: applying another Fourier transformation to the two-dimensional signal to transform the two-dimensional signal from a time domain into a frequency domain (Fig. 4 shows two stages of filtering items 31 and 40 for the first stage and items 44 and 52 for the second stage); cutting off Doppler frequencies of the Fourier transformed two-dimensional signal lying outside of a frequency range (Mims: 4:1-10 “Doppler frequency components are cancelled”  see also 6:51-54 “digital filter bank”), wherein the frequency range includes a predetermined Doppler frequency to generate a frequency domain frequency filtered signal (4:1-20 “except the target signals from a small area having essentially the same Doppler frequency history”); and applying an inverse Fourier transformation from the frequency domain into the time domain to generate the frequency filtered signal (Mims: 5:5-10 “inverse DFT” and see Fig. 
As to claim 6, Mims as evidenced by Smith further discloses the method of claim 1, wherein the frequency filtering comprises a range cell migration correction (Mims: 2: 55-58 “to prevent map smearing”).
As to claim 9, Mims as evidenced by Smith further discloses the method of claim 1, further comprising: controlling a pulse repetition interval of the radar signal based on results of an acceleration measurement (Mims: 2:1-19 “A/D sampling intervals such that the average relative target movement at each range gate is tracked” and see also 5:65-68 see also 2:20-44 “making use of the full interpulse period of the radar . . . compensated azimuth synthetic aperture resolution data.”).
As to claim 10, Mims as evidenced by Smith further discloses the method of claim 1, further comprising: correcting a scaling of the synthetic aperture radar image based on an acceleration profile (Mims: 8:3-20 “second order or dynamic motion compensator” and see also 1:29-56).
As to claim 19, Mims as evidenced by Smith further discloses the method of claim 1, wherein: 
the two-dimensional signal has the curved range profile of a point object (Mims: 5:37-41 “it is seen that the Doppler spread increases on either side of zero which is the same as increasing azimuth distances on either side of the boresight.  Thus smearing occurs.”), and 
frequency filtering the two-dimensional signal in the azimuth dimension refocuses the curved range profile to a point corresponding to the point object, the point being represented by the frequency filtered signal (Mims: 7:45-55 “The azimuth focus adjustment section 50 applies a quadratic phase shift . . . The output of the complex multiplier 48 is fed to a second digital correlator 52 wherein N2 time samples of each sub-beam in NF1 are sequentially applied in M data blocks whereupon NF2 frequency bands or azimuth cells for each sub-beam is resolved.”   See also 8:1-10).
As to claim 20, Mims as evidenced by Smith further discloses the method of claim 2, wherein the predetermined Doppler frequency is a Doppler frequency that corresponds to a closest approach in the range dimension between a radar system that transmits the radar signal and an observed target that reflects the radar signal as the signal responses of the radar signal (Mims: 3:7-38 “side looking radar” Fig. 1b item R0).
Note that the disclosure does not indicate that target is an actual moving target but rather a point target.  An image scene is imaged using radar reflection which are due to point targets (reflections from the scene).  Thus there is no reasons to interpret the target as being anything more than a point target in the scene.  Applicant’s Fig. 5 shows parked vehicles 28 but, again, these parked vehicles 28 (targets) are not moving and thus are no different than any other point target in the scene being imaged.  
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niho (US 5,043,734) as evidenced by Smith.
As to claim 1, Niho discloses a method for synthetic aperture radar signal processing (see Title), the method comprising
storing signal responses of a radar signal in a memory buffer (Fig. 1 item 14), wherein the stored signal responses are represented by a two-dimensional signal in an azimuth dimension and a range dimension (Figs. 2-3 shows azimuth and range), wherein the two-dimensional signal has a curved range profile (4:44-46 “SAR image is smeared over several resolution cells.”); frequency filtering the two-dimensional signal in the azimuth dimension to generate a frequency filtered signal (4:34-56 “range bins and azimuth filters” and “Doppler filter extent 64”),
wherein the frequency filtered signal has a compensated range profile as a result of the curved range profile being refocused to a point via frequency filtering the two-dimensional signal in the azimuth direction (5:4-39 “A linear phase generator 74 is provided to determine the linear phase progression corresponding to the peak response. A subtraction means 78 operates on the band pass filtered range bin data to remove the linear phase progression determined by the peak response linear phase generator 74. The linearized band pass filtered range bin is now operated on by an arc-tangent generator 80 which determines the residual phase of each phasor in the range bin. The arc-tangents .phi..sub.n at output 82 are then provided to the phase calculator 24 to produce the phase correction phasor .sub.e.sup.-j.phi. n for subsequent phase correction operation on the corresponding time samples of each range bin in the range compressed SAR data storage 14 by the multiplier 26 of FIG. 1”); 
applying a Fourier transformation to the frequency filtered signal in the range dimension to generate a Fourier transformed frequency filtered signal (4:64-65 “range bin in the complex SAR data is a Fast Fourier Transform”); and
 generating a synthetic aperture radar image based on the Fourier transformed frequency filtered signal
As discussed above, smearing refers to range walk or migration.  Range walk is curve shaped as evidenced by Smith which discloses at Par. 67 “The Doppler spectrum may be transformed to target image data 840 with an inverse Fourier transform or the like. In certain embodiments, range migration correction is performed on the Doppler shift data to compensate for the range migration (i.e. smile shaped curvature) that occurs as a target is approached. A return signal correlation (i.e. matched) filter (not shown) may also be applied to the each range of the Doppler spectrum to compensate for the smearing of the objects into ridges. By multiplying each Doppler spectrum range by the frequency domain version of the return signal correlation filter each ridge 832 is effectively de-convolved into a precisely placed object 842.”)
As to claim 2,  Niho as evidenced by Smith further discloses the method of claim 1, wherein the frequency filtering comprises attenuating Doppler frequencies lying outside of a frequency range, wherein the frequency range includes a predetermined Doppler frequency (Niho: 4:45-55 “band pass filter 22 of Fig. 1 is performed responsive to the Doppler extent 64 of the target.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Niho (US 5,043,734) as evidenced by Smith in view of Lawrence M. Leibowitz “Overview of Digital Signal Processing Theory” Naval Research Laboratory Published May 20, 1975.
As to claim 3 and 4, Niho is silent as to whether the bandpass filter (as previously cited in 4:45-55) uses convolution or multiplication.  
In the same field of endeavor, Lawrence M. Leibowitz “Overview of Digital Signal Processing Theory” Naval Research Laboratory Published May 20, 1975 discloses filters or transfer functions on at least pages 10-11.  Examiner has provided the example transfer function for convenience below.  

    PNG
    media_image1.png
    249
    647
    media_image1.png
    Greyscale

Leibowitz at Page 13 further discloses the following theorems

    PNG
    media_image2.png
    239
    683
    media_image2.png
    Greyscale

Note that Lebowitz at Page 13 discloses that the transfer function                     
                        H
                        
                            
                                
                                    
                                        e
                                    
                                    
                                        j
                                        θ
                                    
                                
                            
                        
                    
                 is the frequency response of the system.  In other words, the transfer function is the digital filter.  
As such, it would have been obvious to a person having ordinary skill at the time of filing to either use frequency multiplication or convolution of the signal data with the desired transform 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Niho (US 5,043,734) as evidenced by Smith in view of Michael Cerna “The Fundamentals of FFT-Based Signal Analysis and Measurement” published July 2000.
As to claim 7, Niho as evidenced by Smith discloses a SAR image display 16 in Fig. 4 of Niho but does not disclose taking the absolute value of the Fourier transformed frequency filtered signal. 
In the same field of endeavor, Michael Cerna discloses on Page 5 that the FFT is complex and that “you must scale and convert to polar form to obtain magnitude and phase.”  
It would have been obvious to one have ordinary skill in the art at the time of filing to take the absolute value (magnitude) of complex data, e.g. Fourier transformed data, in order to be able to plot the magnitude or real value of an image thus making the image resemble something of value, e.g. the imaged scene, that can be visualized by the human eye otherwise the image will look like noise data because people cannot visualize the complex domain because the complex domain is imaginary.  This is also evidenced by Smith at Par. 67 which states an inverse Fourier transform is used to get a target image.  
Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being obvious over Mihajlovic (US 2019/0120931) in view of Mims as evidenced by Smith.
As to claim 11 and 18, Mihajlovic discloses a system, comprising: 
an automotive embedded system for synthetic aperture radar signal processing (Para. [0018] “This invention proposes an Apparatus 100 and its Method of Operation for inherently low-complexity and low-cost topology mm-wave radar sensor, targeting as a major application field vehicle parking support. Apparatus 100 is advantageously used being integrated in the vehicle, more precisely having integration in the lateral part of the vehicle 1, and 4 as well integration in the bumper part of the vehicle 2.” See Figs. 1-3), comprising: 
a memory buffer configured to store signal responses of a radar signal (Para. [0100]), 
a digital frequency filter (Para. [0111] “digital filtering”) 
a Fourier unit (Para. [0111] “hard wired FFT”) 
and an image generating unit configured to generate a synthetic aperture radar image based on the Fourier transformed frequency filtered signal (Para. [0100] “environmental mapping”); 
and a sensor fusion system configured to use the synthetic aperture radar image as an input (see claim 11 “fusion”).
Mihajlovic does not provide specifics regarding signal processing a two-dimensional signal although such signal processing is well known and likely considered basic because there is much literature on such topics dating back to when SAR was primarily used on aircraft and as also discussed in the NPL documents provided by applicant.
In the same field of endeavor, Mims discloses performing signal processing including an FFT across a two-dimensional signal in both range and cross-range (azimuth) so that unwanted frequencies can be cancelled and correcting for range-walk (smearing) as is common in radar signal processing including SAR so that the user can create a desirable image that is better focused and free from smearing (see claim 1 for related citations.) 
In view of the teachings of Mims, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the above signal processing techniques to compensate for image defects such as smearing due to motion and range walk thus providing a clearer image with greater quality detail of the scene.   
As discussed above, Doppler smearing and increasing azimuth distances refer to range walk or migration.  Range walk is curve shaped as evidenced by Smith which discloses at Par. 67 
As to claim 13, Mihajlovic in view of Mims as evidenced by Smith further discloses the automotive embedded system of claim 11, wherein: the digital frequency filter is a Butterworth filter, and/or the digital frequency filter is implemented in hardware (Mihajlovic: Para. [0011] “the entity 45 partly in the hard wired FFT digital processing, with associated additional digital filtering options.”).
As to claim 14, Mihajlovic in view of Mims as evidenced by Smith further discloses the automotive embedded system of claim 11, wherein each of the digital frequency filter and the Fourier unit are implemented as a field- programmable gate array (FPGA) or an application-specific integrated circuit (ASIC) (Mihajlovic: Para. [0037] “system on a chip”; Para. [0100] “ASIC”).
As to claim 15, Mihajlovic in view of Mims as evidenced by Smith further discloses the automotive embedded system of claim 11, wherein the system is configured to operate in a 24GHz, 77GHz, or 79GHz frequency band 
As to claim 16, Mihajlovic in view of Mims as evidenced by Smith further discloses the automotive embedded system of claim 11, wherein the automotive embedded system is a parking assist system (Para. [0084] “CW mode for parking angle obstacle angle calculation”).
As to claim 17, Mihajlovic in view of Mims as evidenced by Smith further discloses the automotive embedded system of claim 11, wherein the automotive embedded system is a frequency modulated continuous wave synthetic aperture radar system arranged at a long side of a vehicle (Mihajlovic: Para. [0083] “FMCW”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic in view of Mims and in further view of Niho as evidenced by Smith.
As to claim 12, although Mihajlovic discloses a digital filter bank (see claim 9 or 7:7), Mihajlovic in view of Mims as evidenced by Smith is silent as to whether the digital filer is designed as a bandpass filter.
In same field of endeavor, Niho discloses a bandpass filter (4:45-55).
In view of Niho, it would have been obvious to a person of ordinary skill in the art at the time of filing modify the digital filter bank in Mihailovic to be a bandpass filter because a bandpass filter has an advantage of removing small Doppler frequencies that are due to the platform’s movement and large Doppler frequencies due to moving targets from the land area to be imaged in order to get a static image of the land.  The advantage of a bandpass filter is that it performs the function of both a low pass filter and a high pass filter so that the user can selectively choose both low cutoff frequencies and high cutoff frequencies with one filter instead of two thus saving space and cost.   
Allowable Subject Matter
Claim 8 is allowed.
Examiner was unable to find prior art that teaches the limitation “wherein each of the partial synthetic aperture radar images is based on 1% to 10% of all azimuth samples recorded for generating the synthetic aperture radar image.”
Niho discloses that phase error estimation usually involves partitioning the SAR array into several subarrays (1:25-35) but does not give a percentage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burns (US 5,608,404) discloses an imaging synthetic radar performing a two-dimensional FFT across azimuth and rage as shown in Fig. 3.
Chow (US 2005/0073455) disclose a method of processing SAR to eliminate range walk (Para. [0034]).  
Bonta (US 5,245,347) discloses a method of maintaining width, depth and height by varying the pulse repetition interval to hold constant the angular increment (25:8-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648